 


109 HR 301 IH: Interstate 3/3rd Infantry Division Highway Initiation Act of 2005
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 301 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Norwood (for himself and Mr. Kingston) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To require a study and report regarding the construction and designation of a new interstate highway from Savanah, Georgia, to Knoxville, Tennessee. 
 
 
1.Short titleThis Act may be cited as the Interstate 3/3rd Infantry Division Highway Initiation Act of 2005. 
2.FindingCongress finds the following: 
(1)Consistent with the original purposes of the Dwight D. Eisenhower National System of Interstate and Defense Highways there is a need for a direct interstate highway link between Fort Gordon, Eisenhower Army Regional Medical Center, the Augusta Veterans Administration Hospitals, Fort Stewart, Hunter Army Airfield, and the Port of Savannah which is in the strategic defense interest of the Nation. 
(2)East Georgia, Western North Carolina, and the Great Smoky Mountains region of Tennessee are underserved by north-south interstate highways, and would benefit economically and through increased public safety by establishment of an interstate highway extending from Savannah, Georgia, to Knoxville, Tennessee, following a route generally defined through Sylvania, Waynesboro, Augusta, Lincolnton, Elberton, Hartwell, Toccoa, and Young Harris, Georgia; and Maryville, Tennessee. 
(3)The United States Army 3rd Infantry Division of Fort Stewart, Georgia provided the Tip of the Spear in the War on Terror in Iraq. This Division sacrificed their blood and lives so that their fellow Americans can live in peace and freedom. These soldiers conquered Najaf, seized Saddam International Airport and Saddam Hussein’s palaces, and led the fighting on the day of Baghdad’s historic liberation. 
(4)A new interstate highway designated United States Interstate Route 3 should be constructed on the route described in this section between Savannah, Georgia and Knoxville, Tennessee. 
(5)This interstate highway should be named the 3rd Infantry Division Highway, in honor of the professionalism, heroism, and sacrifice of the men and women of the United States Army 3rd Infantry Division in defending their Nation’s freedom. 
3.Study and reportNot later than December 31, 2005, the Secretary of Transportation shall study and report to the appropriate committees of Congress regarding the steps and estimated funding necessary to designate and construct a new interstate highway (Interstate Route I–3) for the 3rd Infantry Division 6 Highway, from Savannah, Georgia to Knoxville, Tennessee 7 (formerly the Savannah River Parkway). 
 
